       Case 20-00012-ELG            Doc 79    Filed 06/17/21 Entered 06/17/21 08:48:20       Desc Main
                                             Document      Page 1 of 3
The order below is hereby signed.

Signed: June 17 2021




                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF COLUMBIA

        In re:                                       :
                                                     :
                 Deborah L. Rosario                  :         CASE NO. 20-00012
                                                     :         CHAPTER 13
                    Debtor                           :
        _________________________________            :

           ORDER AMENDING MAY 12, 2021 ORDER APPROVING SALE TO SUBSTITUTE
                SALES CONTRACT AND ADDENDUM T LISTING AGREEMENT

                 UPON CONSIDERATION of the Debtor’s Motion to Amend Order Approving Sale, to

        Approve Substitute Sales Contract, and to Approve Addendum to Listing Agreement, any

        response thereto, and good cause having been shown, it is by the United States Bankruptcy Court

        for the District of Columbia,

                 ORDERED, that the Motion be and is hereby GRANTED; and it is further

                 ORDERED, that the Addendum to the Listing Agreement, dated March 28, 2021, be and

        is hereby APPROVED; and it is further

                 ORDERED, that the Order Approving Sale date May 12, 2021 be and is hereby

        AMENDED as provided herein; and it is further

                 ORDERED, that the Substitute Sales Contract, which is dated June 7, 2021, be and is

        hereby APPROVED; and it is further


                                                         1/3
Case 20-00012-ELG         Doc 79      Filed 06/17/21 Entered 06/17/21 08:48:20           Desc Main
                                     Document      Page 2 of 3



        ORDERED, that the Settlement Agent closing the sale of the property shall pay and

satisfy the secured claims of U.S. Bank c/o Rushmore Loan (POC6) and Revere Bank (POC5) at

the time of settlement; and it is further

        ORDERED, that the Settlement Agent closing the sale of the property shall retain from

the sale proceeds, and tender to the Chapter 13 Trustee, an amount sufficient to satisfy the

outstanding claims, costs, and commissions necessary to pay off the Confirmed Plan in full, plus

an additional $10,000.00 to cover potential additional attorney’s fees and costs owed to Debtor’s

counsel for post-confirmation services; and it is further

        ORDERED, that the Settlement Agent closing the sale of the property shall forward a

copy of the final Closing Disclosure Statement to the Chapter 13 Trustee after the closing on the

sale of the property; and it is further

        ORDERED, that the Substitute Sales Contract may be freely amended, modified, and

extended by the Debtor and Buyer as long as the amended, modified, or extended terms do not

result in a reduction of the funds to be paid to the secured creditors or the Trustee toward the

confirmed plan.


I ASK FOR THIS:

/s/ Michael A. Ostroff
Michael A. Ostroff, Esq. # MD17803
Montero Law Group, LLC
1738 Elton Road, Suite 105
Silver Spring, MD 20903
Tel: 301-588-8100
Fax: 301-588-8101
Email: mostroff@monterolawgoup.com
Counsel for Debtor




                                                2/3
Case 20-00012-ELG         Doc 79     Filed 06/17/21 Entered 06/17/21 08:48:20   Desc Main
                                    Document      Page 3 of 3



SEEN

/s/ with authority
Rebecca A. Herr, Esq. Bar ID # MD0032
185 Admiral Cochrane Drive, Ste 240
Annapolis, MD 21401
Tel: 301-805-4700
Email: rherr@ch13md.com
Chapter 13 Trustee


SEEN AND NO OBJECTION

/s/ with authority
William R. Feldman, Esq. #358221
Of Counsel, PROTAS, SPIVOK & COLLINS, LLC
451 Hungerford Drive, Suite 210
Rockville, MD 20850
Tel: 301-469-3610
E-mail: wrflaw@aol.com
Counsel for Secured Creditor Revere Bank

SEEN

/s/ with authority
Richard J. Rogers, Esq. #01980
COHN, GOLDBERG & DEUTSCH, LLC
600 Baltimore Avenue, Ste 208
Townson, MD 21204
Tel: 410-296-2550
E-mail: rrogers@cgd-law.com
Counsel for Secured Creditor U.S. Bank


Copies to:

Trustee
Debtor
Debtor’s Counsel
All creditors and parties-in-interest

                                        END OF ORDER




                                              3/3
